SCHEDULE 14C INFORMATION INFORMATION STATEMENT PURSUANT TO SECTION 14(C) OF THE SECURITIES EXCHANGE ACT OF 1934 (AMENDMENT NO.) Check the appropriate box: [_]Preliminary Information Statement [_]Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)(2)) [X]Definitive Information Statement MGI FUNDS (NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) Payment of Filing Fee (Check the appropriate box) [X]No fee required. [_]Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. 1)Title of each class of securities to which transaction applies: 2)Aggregate number of securities to which transaction applies: 3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4)Proposed maximum aggregate value of transaction: 5)Total fee paid: [_]Fee paid previously with preliminary materials. [_]Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1)Amount Previously Paid: 2)Form, Schedule or Registration Statement No.: 3)Filing Party: 4)Date Filed: MGI FUNDS™ MGI US Large Cap Value Equity Fund 99 High Street Boston, Massachusetts02110 January 13, 2011 Dear Shareholder: We are pleased to notify you of changes involving the MGI US Large Cap Value Equity Fund (the “Fund”), a series of MGI Funds (the “Trust”). The Board of Trustees of the Trust (the “Board”) has approved the hiring of O’Shaughnessy Asset Management, LLC, (“O’Shaughnessy”) to serve as a subadvisor to the Fund and, in conjunction with this, the Board has approved a new subadvisory agreement between Mercer Global Investments, Inc., the Fund’s investment advisor, on behalf of the Fund, and O’Shaughnessy (the “O’Shaughnessy Subadvisory Agreement”).As was previously communicated to you via a supplement to the Trust’s prospectus, dated October 20, 2010, O’Shaughnessy began managing its allocated portion of the Fund’s investment portfolio on that date. I encourage you to read the attached Information Statement, which provides, among other information, details regarding O’Shaughnessy and the O’Shaughnessy Subadvisory Agreement, as well as a discussion of the factors that the Board considered in approving the O’Shaughnessy Subadvisory Agreement. /s/Richard L. Nuzum Richard L. Nuzum, CFA Trustee, President, and Chief Executive Officer MGI Funds MGI FUNDS™ MGI US Large Cap Value Equity Fund 99 High Street Boston, Massachusetts02110 INFORMATION STATEMENT This Information Statement (the “Statement”) is being furnished on behalf of the Board of Trustees (the “Board”) of MGI Funds (the “Trust”) to inform shareholders of the MGI US Large Cap Value Equity Fund (the “Fund”) about the hiring of a new subadvisor to the Fund, O’Shaughnessy Asset Management, LLC (“O’Shaughnessy”).In connection with the hiring of O’Shaughnessy, the Board approved a new subadvisory agreement between Mercer Global Investments, Inc., and the Fund’s investment advisor (“MGI” or the Advisor”), on behalf of the Fund, and O’Shaughnessy (the “O’Shaughnessy Subadvisory Agreement”).O’Shaughnessy began managing its allocated portion of the Fund’s investment portfolio on October 20, 2010. The hiring of O’Shaughnessy was approved by the Board upon the recommendation of MGI, without shareholder approval, as is permitted by the exemptive order of the U.S. Securities and Exchange Commission (the “SEC”), dated December28, 2005 (the “Exemptive Order”), issued to the Trust and the Advisor. This Statement is being mailed on or about January 14, 2011 to shareholders of record of the Fund as of November 30, 2010. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. INTRODUCTION MGI is the investment advisor to the series of the Trust, including the Fund.The Advisor uses a “manager of managers” approach in managing the assets of the Trust’s series.This approach permits MGI to hire, terminate, or replace subadvisors to the series that are unaffiliated with the Trust or the Advisor, and to modify material terms and conditions of subadvisory agreements relating to the management of the series.Section 15(a) of the Investment Company Act of 1940, as amended (the “1940 Act”), generally requires the shareholders of a mutual fund to approve an agreement pursuant to which a person serves as the investment advisor (or as a subadvisor) to the mutual fund.The Trust and the Advisor have obtained the Exemptive Order, which permits the Trust and the Advisor, subject to certain conditions and approval by the Board, to hire and retain unaffiliated subadvisors and to modify subadvisory arrangements with unaffiliated subadvisors without shareholder approval.Under the Exemptive Order, the Advisor may act as a manager of managers for some or all of the series of the Trust, and the Advisor supervises the provision of portfolio management services to the series by various subadvisors. The Exemptive Order allows the Advisor, among other things, to:(i) continue the employment of a current subadvisor after events that would otherwise cause an automatic termination of a subadvisory agreement with the subadvisor, and (ii) reallocate assets among current or new subadvisors.The Advisor has ultimate responsibility (subject to oversight by the Board) to supervise the subadvisors and recommend the hiring, termination, and replacement of the subadvisors to the Board. Consistent with the terms of the Exemptive Order, the Board, including a majority of the Trustees who are not “interested persons” (as that term is defined in the 1940 Act) of the Trust or of the Advisor (the “Independent Trustees”), at the Board meeting held on September 28-29, 2010 (the “Meeting”), (i) appointed O’Shaughnessy to serve as a subadvisor to the Fund, and (ii) approved the O’Shaughnessy Subadvisory Agreement. The decision to approve O’Shaughnessy was based upon certain factors, including (i) the Advisor’s views regarding O’Shaughnessy’s record as an effective manager of portfolios of large cap value equity securities, and the Advisor’s high degree of conviction in O’Shaughnessy’s portfolio management team; and (ii) the Advisor’s opinion that O’Shaughnessy would effectively complement the Fund’s other subadvisors, Eaton Vance Management (“Eaton Vance”), Robeco Investment Management, Inc. (“RIM”), and Numeric Investors LLC (“Numeric”).Please see “Board of Trustees’ Considerations” below. The Trust and the Advisor have agreed to comply with certain conditions when acting in reliance on the relief granted in the Exemptive Order.These conditions require, among other things, that within ninety (90) days of the hiring of a subadvisor, the affected series will notify the shareholders of the series of the changes.This Statement provides such notice of the changes and presents details regarding O’Shaughnessy and the O’Shaughnessy Subadvisory Agreement. THE ADVISOR The Advisor, a Delaware corporation located at 99 High Street, Boston, Massachusetts 02110, serves as the investment advisor to the Fund.The Advisor is an indirect, wholly owned subsidiary of Marsh & McLennan Companies, Inc., 1166 Avenue of the Americas, New York, New York 10036.The Advisor is registered as an investment adviser with the SEC under the Investment Advisers Act of 1940, as amended (the “Advisers Act”).The Advisor is an affiliate of Mercer Investment Consulting, Inc., an investment consultant with more than thirty years’ experience reviewing, rating, and recommending investment managers for institutional clients. The Advisor provides investment advisory services to the Fund pursuant to the Investment Management Agreement, dated July1, 2005, between the Trust and the Advisor (the “Management Agreement”).The Trust employs the Advisor generally to manage the investment and reinvestment of the assets of the Fund.In so doing, the Advisor may hire one or more subadvisors to carry out the investment program of the Fund (subject to the approval of the Board).The Advisor continuously reviews, supervises, and (where appropriate) administers the investment program of the Fund. The Advisor furnishes periodic reports to the Board regarding the investment program and performance of the Fund. Pursuant to the Management Agreement, the Advisor has overall supervisory responsibility for the general management and investment of the Fund’s investment portfolio, and, subject to review and approval by the Board:(i) sets the Fund’s overall investment strategies; (ii) evaluates, selects, and recommends subadvisors to manage all or a portion of the Fund’s assets; (iii) when appropriate, allocates and reallocates the Fund’s assets among subadvisors; (iv) monitors and evaluates the performance of the Fund’s subadvisors, including the subadvisors’ compliance with the investment objective, policies, and restrictions of the Fund; and (v) implements procedures to ensure that the subadvisors comply with the Fund’s investment objective, policies, and restrictions. For these services, the Fund pays the Advisor a fee calculated at an annual rate of 0.53% of assets up to $750 million and 0.51% of assets in excess of $750 million of the Fund’s average daily net assets.The Trust, with respect to the Fund, and the Advisor have entered into a written contractual fee waiver and expense reimbursement agreement pursuant to which the Advisor has agreed to waive a portion of its fees and/or to reimburse expenses of the Fund to the extent that the Fund’s expenses (not including brokerage fees and expenses, interest, and extraordinary expenses) exceed certain levels.After giving effect to the fee waiver and expense reimbursement agreement, the Advisor received advisory fees of $1,438,247 from the Fund for the fiscal year ended March31, 2010. Several officers of the Trust are also officers and/or employees of the Advisor.These individuals and their respective positions are:Richard L. Nuzum serves as President, Chief Executive Officer, and Trustee of the Trust and as President and Global Business Leader of Mercer’s Investment Management Business; Kenneth G. Crotty serves as Vice President of the Trust and as President of the Advisor; Denis R. Larose serves as Vice President and Chief Investment Officer of the Trust and as Chief Investment Officer of the Advisor; RichardS. Joseph serves as Vice President, Treasurer, and Principal Accounting Officer of the Trust and as Chief Operating Officer of the Advisor; Scott M. Zoltowski serves as Vice President, Chief Legal Officer, and Secretary of the Trust and as Chief Counsel of the Advisor and of Mercer; ChristopherA. Ray, Manny Weiss, and Wil Berglund each serve as Vice President of the Trust and as Vice President and as Portfolio Manager of the Advisor; and MartinJ. Wolin serves as Vice President and Chief Compliance Officer of the Trust and as Chief Compliance Officer of the Advisor.The address of each executive officer of the Trust, except for Mr. Nuzum, is 99 High Street, Boston, Massachusetts 02110.Mr. Nuzum’s address is 1166 Avenue of the Americas, New York, New York 10036. O’SHAUGHNESSY ASSET MANAGEMENT, LLC O’Shaughnessy is located at 6 Suburban Avenue, Stamford, Connecticut 06901.O’Shaughnessy is registered as an investment adviser with the SEC under the Advisers Act, and is 90% employee-owned.The Royal Bank of Canada is a minority stakeholder in the firm, owning a passive member interest.The O’Shaughnessy Subadvisory Agreement is dated October 20, 2010. O’Shaughnessy was approved by the Board to serve as a subadvisor to the Fund at the Meeting.O’Shaughnessy is not affiliated with the Advisor, and O’Shaughnessy discharges its responsibilities subject to the oversight and supervision of the Advisor.O’Shaughnessy is compensated out of the fees that the Advisor receives from the Fund.There will be no increase in the advisory fees paid by the Fund to the Advisor as a consequence of the appointment of O’Shaughnessy as a subadvisor to the Fund, or the implementation of the O’Shaughnessy Subadvisory Agreement.The fees paid by the Advisor to O’Shaughnessy depend upon the fee rates negotiated by the Advisor and on the percentage of the Fund’s assets allocated to O’Shaughnessy by MGI.In accordance with procedures adopted by the Board, O’Shaughnessy may effect Fund portfolio transactions through an affiliated broker-dealer and the affiliated broker-dealer may receive brokerage commissions in connection therewith as permitted by applicable law. O’Shaughnessy serves as investment advisor or subadvisor for the registered investment company listed below, which has an investment objective similar to the Fund’s investment objective: Name Assets as of November 30, 2010 (in millions) Annual Advisory Fee Rate (as a % of average daily net assets) O’Shaughnessy Enhanced Dividend Fund 0.65% For the registered investment company identified above, O’Shaughnessy has contractually agreed to waive advisory fees and/or reimburse expenses to the extent necessary to limit the investment company’s net expenses to specified levels. The names and principal occupations of the principal executive officers of O’Shaughnessy are listed below.The address of each principal executive officer, as it relates to the person’s positions with O’Shaughnessy, is 6 Suburban Avenue, Stamford, Connecticut 06901. Name Principal Occupation James P. O’Shaughnessy Christopher Loveless Christopher Meredith Chairman, CEO, Chief Investment Officer President, Chief Operating Officer Managing Director, Senior Portfolio Manager, Director of Research & Portfolio Management THE O’SHAUGHNESSY SUBADVISORY AGREEMENT The O’Shaughnessy Subadvisory Agreement was approved by the Board at the Meeting, which was called, among other reasons, for the purpose of approving the O’Shaughnessy Subadvisory Agreement for an initial term of two years.Thereafter, continuance of the O’Shaughnessy Subadvisory Agreement will require the annual approval of the Board, including a majority of the Independent Trustees.The O’Shaughnessy Subadvisory Agreement provides that it will terminate automatically in the event of its assignment, except as otherwise provided by applicable law or the Exemptive Order. The terms of the O’Shaughnessy Subadvisory Agreement, other than the rate of compensation paid by the Advisor to O’Shaughnessy, are substantially similar to the subadvisory agreements in effect between the Advisor and each of Eaton Vance, RIM, and Numeric. The O’Shaughnessy Subadvisory Agreement provides that O’Shaughnessy, among other duties, will make all investment decisions for its allocated portion of the Fund’s investment portfolio.O’Shaughnessy, subject to the supervision of the Board and the Advisor, will conduct an ongoing program of investment, evaluation, and, if appropriate, sale and reinvestment of O’Shaughnessy’s allocated portion of the Fund’s assets.O’Shaughnessy also will perform certain other administrative and compliance-related functions in connection with the management of its allocated portion of the Fund’s investment portfolio. The O’Shaughnessy Subadvisory Agreement provides for O’Shaughnessy to be compensated based on the average daily net assets of the Fund allocated to O’Shaughnessy.O’Shaughnessy is compensated from the fees that the Advisor receives from the Fund.O’Shaughnessy generally will pay all expenses it incurs in connection with its activities under the O’Shaughnessy Subadvisory Agreement, other than the costs of the Fund’s portfolio securities and other investments. The O’Shaughnessy Subadvisory Agreement may be terminated at any time, without the payment of any penalty, by:(i) the vote of a majority of the Board, the vote of a majority of the outstanding voting securities of the Fund (as defined in the 1940 Act), or (ii) O’Shaughnessy, on not less than ninety (90) days’ written notice to the Advisor and the Trust. BOARD OF TRUSTEES’ CONSIDERATIONS At the Meeting, MGI recommended the appointment of O’Shaughnessy to serve as a subadvisor to the Fund after evaluating a number of other possible investment managers.The Advisor’s recommendation of O’Shaughnessy was based upon, among other factors: (i) the Advisor’s high degree of conviction in O’Shaughnessy’s team of investment professionals; (ii) the Advisor’s expectation that the addition of O’Shaughnessy would increase the consistency of the Fund’s excess returns, while providing lower downside volatility; and (iii) the Advisor’s opinion that the relatively low correlation with the Fund’s three other subadvisors, Eaton Vance, RIM, and Numeric, combined with the proposed allocation of a portion of the Fund’s assets to O’Shaughnessy, would allow O’Shaughnessy to effectively complement those three subadvisors within the Fund and increase portfolio diversification. At the Meeting, the Board, including a majority of the Independent Trustees, considered and approved the O’Shaughnessy Subadvisory Agreement.In determining whether to approve the O’Shaughnessy Subadvisory Agreement, the Board considered the information received in advance of the Meeting, which included:(i) a copy of the form of the O’Shaughnessy Subadvisory Agreement; (ii) information regarding the process by which the Advisor selected O’Shaughnessy and recommended O’Shaughnessy for Board approval, and the Advisor’s rationale for recommending O’Shaughnessy; (iii) information regarding the nature, quality, and extent of the services that O’Shaughnessy would provide to the Fund; (iv) information regarding O’Shaughnessy’s reputation, investment management business, personnel, and operations; (v) information regarding O’Shaughnessy’s brokerage and trading policies and practices; (vi) information regarding the level of subadvisory fees to be charged by O’Shaughnessy; (vii) information regarding O’Shaughnessy’s compliance program; (viii) information regarding O’Shaughnessy’s historical performance returns managing investment mandates similar to the Fund’s investment mandate, and such performance compared to a relevant index; and (ix) information regarding O’Shaughnessy’s financial condition.The Board also considered the substance of discussions with representatives of the Advisor and O’Shaughnessy at the Meeting. When considering the approval of the O’Shaughnessy Subadvisory Agreement, the Board reviewed and analyzed the factors that the Board deemed relevant with respect to O’Shaughnessy, including:the nature, quality, and extent of the services to be provided to the Fund by O’Shaughnessy; O’Shaughnessy’s management style; O’Shaughnessy’s historical performance record managing pooled investment products similar to the Fund; the qualifications and experience of the investment professionals who will be responsible for the day-to-day management of O’Shaughnessy’s allocated portion of the Fund’s investment portfolio; and O’Shaughnessy’s staffing levels and overall resources.Additionally, the Board reviewed materials supplied by counsel that were prepared for use by the Board in fulfilling its duties under the 1940 Act. In examining the nature, quality, and extent of the services to be provided by O’Shaughnessy to the Fund, the Board considered:the specific investment management process to be employed by O’Shaughnessy in managing the assets of the Fund to be allocated to O’Shaughnessy; the qualifications of O’Shaughnessy’s investment professionals with regard to implementing investment mandates similar to the Fund’s investment mandate; O’Shaughnessy’s overall favorable performance record as compared to a relevant benchmark; O’Shaughnessy’s infrastructure and whether it appeared to adequately support O’Shaughnessy’s investment strategy; and the Advisor’s review process and the Advisor’s favorable assessment as to the nature, quality, and extent of the subadvisory services expected to be provided by O’Shaughnessy.The Board concluded that the Fund and its shareholders would benefit from the quality and experience of O’Shaughnessy’s portfolio managers and other investment professionals.Based on the Board’s consideration and review of the foregoing information, the Board concluded that the nature, quality, and extent of the subadvisory services to be provided by O’Shaughnessy, as well as O’Shaughnessy’s ability to render such services based on its experience, operations, and resources, were appropriate for the Fund, in light of the Fund’s investment objective, and supported a decision to approve the O’Shaughnessy Subadvisory Agreement. Because O’Shaughnessy was a newly appointed subadvisor to the Fund, the Board, at the Meeting, could not consider O’Shaughnessy’s investment performance in managing the Fund as a factor in evaluating the O’Shaughnessy Subadvisory Agreement.However, the Board did review O’Shaughnessy’s historical performance record in managing or subadvising other investment companies and accounts that were comparable to the Fund.The Board compared this historical performance to a relevant benchmark and considered that O’Shaughnessy’s historical performance compared favorably to such benchmark.On this basis, the Board concluded that O’Shaughnessy’s historical performance record, when viewed together with the other factors considered by the Board, supported a decision to approve the O’Shaughnessy Subadvisory Agreement. The Board carefully considered the proposed fees payable under the O’Shaughnessy Subadvisory Agreement.In this regard, the Board evaluated the compensation to be paid to O’Shaughnessy by the Advisor.The Board also considered comparisons of the fees that will be paid to O’Shaughnessy with the fees O’Shaughnessy charges to its other clients, noting that the fee rate that the Advisor had negotiated with O’Shaughnessy appeared to compare favorably with the fee rates that O’Shaughnessy has implemented with other, similar investment company clients that utilize O’Shaughnessy’s Market Leaders Value strategy (the same strategy that O’Shaughnessy uses in managing its allocated portion of the Fund’s investment portfolio). The Board also considered whether the fee schedule of O’Shaughnessy included breakpoints that would reduce O’Shaughnessy’s fees as the assets of the Fund allocated to O’Shaughnessy increased.The Board noted that O’Shaughnessy’s proposed subadvisory fee schedule did include breakpoints.The Board recalled the data presented by MGI, as required by the Exemptive Order, that illustrated that the hiring of O’Shaughnessy would have a slightly negative impact on the Advisor’s profitability in managing the Fund.The Board was not provided with, and did not review, information regarding the estimated profits that may be realized by O’Shaughnessy in managing its allocated portion of the Fund’s assets.Since the fees to be paid to O’Shaughnessy were the result of arm’s-length bargaining between unaffiliated parties, and given the Advisor’s economic incentive to negotiate a reasonable fee, O’Shaughnessy’s potential profitability was not considered relevant to the Independent Trustees’ deliberations.After evaluating the proposed fees, the Board concluded that the fees that would be paid to O’Shaughnessy by MGI with respect to the assets to be allocated to O’Shaughnessy appeared to be within a reasonable range in light of the nature, quality, and extent of the services to be provided. The Board reviewed the form of the O’Shaughnessy Subadvisory Agreement.The Board considered that the O’Shaughnessy Subadvisory Agreement provided for the same range of services as the subadvisory agreements that were in place with the Fund’s other subadvisors, Eaton Vance, RIM, and Numeric. The Board also considered whether there were any ancillary benefits that may accrue to O’Shaughnessy as a result of O’Shaughnessy’s relationship with the Fund.The Board concluded that O’Shaughnessy may direct Fund brokerage transactions to certain brokers to obtain research and other services.However, the Board noted that O’Shaughnessy was required to select brokers who met the Fund’s requirements for seeking best execution, and that MGI monitored and evaluated O’Shaughnessy’s trade execution with respect to Fund brokerage transactions on a quarterly basis and provided reports to the Board on these matters.The Board concluded that the benefits that were expected to accrue to O’Shaughnessy by virtue of its relationship with the Fund were reasonable. In considering the materials and information described above, the Independent Trustees received assistance from, and met separately with, their independent legal counsel, and discussed their statutory responsibilities and the legal standards that are applicable to the approval of investment advisory and subadvisory agreements. After full consideration of the factors discussed above, with no single factor identified as being determinative, the Board, including a majority of the Independent Trustees, with the assistance of independent counsel, concluded that the initial approval of the O’Shaughnessy Subadvisory Agreement was in the best interests of the Fund and its shareholders, and approved the O’Shaughnessy Subadvisory Agreement. GENERAL INFORMATION Administrative and Accounting Services State Street Bank and Trust Company (the “Administrator”), located at 200 Clarendon Street, Boston, Massachusetts 02116, serves as the administrator of the Fund.The Administrator performs various services for the Fund, including fund accounting, daily and ongoing maintenance of certain Fund records, calculation of the Fund’s net asset value, and preparation of shareholder reports. The Advisor provides certain internal administrative services to the Class S, Class Y-1, and Class Y-2 shares of the Fund, for which the Advisor is entitled to receive a fee of 0.15%, 0.10%, and 0.05% of the average daily net assets of the Class S, Class Y-1, and Class Y-2 shares, respectively.For the fiscal year ended March31, 2010, the Fund did not pay any fees to the Advisor for internal administrative services. Principal Underwriting Arrangements MGI Funds Distributors, Inc. (the “Distributor”), located at 301 Bellevue Parkway, Wilmington, Delaware 19809, is a Delaware corporation that is a subsidiary of BNY Mellon, and acts as the principal underwriter of each class of shares of the Fund pursuant to an Underwriting Agreement with the Trust.The Underwriting Agreement requires the Distributor to use its best efforts, consistent with its other businesses, to sell shares of the Fund. Payments to Affiliated Brokers For the fiscal year ended March31, 2010, the Fund did not pay any commissions to affiliated brokers. Record of Beneficial Ownership As of November 30, 2010, the Fund had 51,305,960.320 total shares outstanding, and MGI Collective Trust:MGI US Large Cap Value Portfolio held 40,992,339.974 shares, representing 79.8978% of the Fund’s total shares outstanding, and MGI Canada US Large Cap Value Fund held 5,762,956.439 shares, representing 11.2325% of the Fund’s total shares outstanding. SHAREHOLDER REPORTS Additional information about the Fund’s investments is available in the Fund’s annual and semi-annual reports to shareholders.In the Fund’s annual report, you will find a discussion of the market conditions and investment strategies that significantly affected the Fund’s performance during its last fiscal year.A copy of the Fund’s most recent annual report to shareholders and the most recent semi-annual report succeeding the annual report to shareholders (when available) may be obtained, without charge, by calling your plan administrator or recordkeeper or financial advisor, or by calling the Trust toll-free at 1-866-658-9896.
